Citation Nr: 0313477	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  97-32 641	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 1997 and August 1998 rating 
actions.  The February 1997 rating decision determined that 
new and material evidence had not been submitted to reopen 
claims for service connection for right and left knee 
disabilities, to include arthritis.  In March 1998, the 
veteran at the RO presented testimony at a videoconference 
hearing before the undersigned Veterans Law Judge (formerly 
referred to as "Member of the Board") in Washington, D.C.; 
a transcript of the hearing is of record.  In July 1998, the 
Board determined that the RO erroneously adjudicated the 
veteran's claims on the basis of the criteria necessary to 
reopen previously-denied claims, and remanded the issue of 
service connection for a bilateral knee disorder to the RO 
for adjudication on a de novo basis, without regard to 
finality of any prior unappealed rating action.  

In the August 1998 rating decision on appeal, the RO denied 
service connection for PTSD.  The veteran filed a Notice of 
Disagreement (NOD) in September 1998, and a Statement of the 
Case (SOC) was issued in October 1998.  The veteran filed a 
Substantive Appeal in July 1999.  A Supplemental SOC (SSOC) 
was issued in February 2003.  

By rating decision of February 2003, the RO granted service 
connection for residuals of left knee tuberculosis, 
degenerative joint disease, and left knee instability as 
secondary to the service-connected pulmonary tuberculosis.  
This constitutes a full grant of the benefit sought on appeal 
with respect to that issue.

A SSOC issued in February 2003 continued the denial of 
service connection for arthritis of the right knee.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  There is no competent evidence of injury to or disease of 
the right knee in service.  

3.  The uncontradicted, probative medical evidence of record 
indicates that current right knee osteoarthritis had its 
onset many years post service, and is not due to any incident 
thereof.  

4.  The veteran has a diagnosis of PTSD, and has alleged 
experiencing stressful events in service, including serving 
on the front line on Pork Chop Hill, witnessing dead and 
wounded servicemen, and being trapped in a foxhole.

5.  The veteran did not engage in combat with the enemy in 
service.

6.  The occurrence of none of the veteran's claimed in-
service stressful experiences has been corroborated by 
service records or other credible, supporting evidence, and 
the veteran has not provided sufficient information for the 
VA to further attempt to independently corroborate any 
claimed in-service stressful experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
right knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002);    38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

2.  The criteria for service connection for PTSD have not 
been met. 38 U.S.C.A.    §§ 1110, 1154(b), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

In the February 1997 and August 1998 rating decisions, the 
October 1998 SOC, and the February 2003 SSOCs, the RO advised 
the veteran and his representative of the basic laws and 
regulations governing his claims for service connection and 
the bases for the denial of the claims.  Hence, the Board 
finds that they have been given notice of the information and 
evidence needed to substantiate the claims, and, as evidenced 
by various letters soliciting information and/or evidence 
(see, e.g., the RO letters of July 1998, October 2001, and 
February 2002) have been afforded opportunities to submit 
such information and evidence.  In this regard, the veteran 
was most recently requested to submit or identify pertinent 
information or evidence in February 2002.  However, the 
veteran did not respond to the RO's letter.  Furthermore, via 
various RO correspondence, to include the aforementioned 
letters, which instructed the veteran to provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
outstanding VA treatment records, the Board finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The veteran provided testimony at a Board 
hearing in March 1998, and a copy of the transcript has been 
associated with the claims file.  VA outpatient treatment 
records have been associated with the claims file, and, as 
indicated above, the RO has sought authorization from the 
veteran to obtain any outstanding private medical records.  
Records from the Social Security Administration were 
associated with the claims folder in November 1998.  The 
veteran was afforded VA examinations in March 1999 and June 
2002.  Additionally, the RO sought to obtain the veteran's 
service personnel records.  However, responses from the 
National Personnel Records Center (NPRC) revealed that such 
records were not available and presumed to have been 
destroyed in a fire.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  In this regard, the Board notes that in 
January 2002 the veteran indicated that he had no further 
information to offer with regard to his claim for service 
connection for PTSD.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Service Connection for Arthritis of the Right Knee 

The veteran alleges that his current right knee condition is 
due to being struck by a rock in service.  He alleges that he 
was treated in the field for the condition.  

A review of the service medical records shows no findings of 
or treatment for a right knee disorder.  When seen for a 
discharge examination in January 1955, the veteran had no 
right knee complaints, and there were no findings of any 
right knee disability.  

A transcript of March 1958 Physical Evaluation Board (PEB) 
proceedings is associated with the claims folder.  Therein, 
the veteran was asked to relate to the PEB the status of his 
physical condition over the last six months.  The veteran 
reported symptoms consistent with his service-connected 
tuberculosis.  However, he did not report any symptomatology 
pertaining to a right knee disorder.  

A VA treatment note from February 1976 included the veteran's 
complaints of lower leg weakness, loss of feeling and giving-
way of the knees.  The diagnosis was peripheral neuropathy.  

On VA examination of November 1976, the veteran complained of 
left knee arthritis.  However, there were no complaints or 
findings with regard to his right knee.  Additionally, when 
seen for a VA examination in October 1981, there were no 
complaints or findings specific to a right knee disorder.  

January 1986 VA X-rays of the knees showed slight narrowing 
of the joint spaces medially, bilaterally.  There was minimal 
marginal spurring involving the articular surfaces of the 
patella bilaterally.  

When seen for a VA X-ray examination in January 1997, the 
veteran reported bilateral knee pain and swelling.  His right 
knee showed lateral subluxation of the tibia, and narrowing 
of the medial joint compartment.  There was moderate joint 
effusion and some hypertrophic spurring.  There were no loose 
bodies.  

During a March 1999 VA contract examination, the veteran 
reported pain and stiffness in his knees since service.  On 
examination, he showed a short step gait, favoring the right 
leg more than the left.  He had bilateral moderate genu 
valgus.  There was knee crepitus and moderate medial laxity, 
worse on the left than the right.  X-rays showed severe 
degenerative changes of both knees, and the diagnosis was 
osteoarthritis of both knees.  The examiner opined that the 
knee pathology was not due to a traumatic episode or injury 
in service, but rather that it was due to degenerative 
changes as the result of aging.  

At a VA contract examination in June 2002, there were no 
complaints or findings of a right knee condition.  

Finally, VA outpatient treatment notes show isolated 
complaints of right knee pain.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.  App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Where 
a veteran served 90 days or more during a period of war and 
arthritis becomes manifest to a degree of 10% or more within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

After review of all of the evidence of record, the Board 
finds that service connection for right knee arthritis is not 
warranted.  While X-ray evidence shows that the veteran 
currently suffers from osteoarthritis of the right knee, 
there is no competent evidence to show that such condition 
had its onset in service or within    1 year of separation 
therefrom, or resulted from a disease or injury in service.  
In this regard, the service medical records show no treatment 
for a right knee injury, nor do they reference an incident 
wherein the veteran fell upon rocks.  However, even assuming, 
arguendo, the veteran's contention that he injured his right 
knee in service in a fall upon rocks, there is no competent 
medical evidence to show that his current right knee 
osteoarthritis is due to such inservice injury.  Rather, the 
March 1999 VA contract examiner opined that the veteran's 
current right knee condition was not due to service or any 
incident thereof, but related to other factors, and the Board 
notes that no contrary medical opinion is of record.  Thus, 
the Board finds that this evidence constitutes the most 
probative medical evidence of record on the question of the 
etiology of the veteran's right knee disability.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given to the evidence), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  

Under these circumstances, the Board finds that service 
connection for arthritis of the right knee must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

III.  Service Connection for PTSD

Background

Review of the record shows that the service medical records 
are negative for complaints, findings or diagnoses of PTSD.  
The veteran was psychiatrically normal on retirement 
examination of January 1955.  

In June 1958, the veteran claimed service connection for a 
nervous condition.  Lay statements submitted at that time 
indicated that he had difficulty sleeping and showed symptoms 
of nervousness.  The claim was denied by a rating decision in 
August 1958.  

On December 1983 VA examination, the veteran reported 
problems with his nerves, described a jumping sensation in 
his skin, shakiness of his hands, and occasional visual and 
auditory hallucinations.  The diagnosis was atypical 
psychosis and alcohol abuse, in remission.  

On January 1986 VA examination, the veteran reported 
continuing problems with sleep, nervousness, and auditory 
hallucinations.  The diagnosis was schizophrenia, 
undifferentiated type, also diagnosed as atypical psychosis.  

At a VA outpatient clinic in February 1987, the veteran 
reported nightmares of artillery fire and sleepwalking.  He 
saw visions of the Lord telling him to tell others that he 
was coming again, and had auditory hallucinations.  After a 
mental examination, the assessment was chronic schizophrenia 
and PTSD.  He had minimal psychosocial stressors that 
contributed to his condition.  At a September 1989 VA 
outpatient clinic evaluation, he reported that after serving 
in Korea he had auditory and visual hallucinations, as well 
as dreams of a gun being shot.  On examination, he was 
irritable and psychotic.  He threatened harm to the VA 
adjudicators that denied his service connection claim.  He 
refused hospitalization but was committed by the examiner.  

In November 1987, the veteran claimed service connection for 
PTSD.  

On December 1997 VA psychiatric examination, the veteran 
reported that, while in Korea, he was in a foxhole when a 
tank rolled over and stopped above the hole.  He was 
reportedly trapped for some time, and feared for his life.  
While noted to be a poor historian, the veteran reported 
frequent trauma-related nightmares, as well as dissociative 
episodes during which he believed himself to be back in 
Korea.  In addition to PTSD symptoms, the veteran also 
exhibited several symptoms pertaining to schizophrenia, 
including auditory and visual hallucinations and paranoid 
delusions.  Psychological testing yielded a diagnosis of 
combat-related PTSD and paranoid-type schizophrenia.  The 
examiner noted that both conditions caused him total 
occupational impairment.  

By letter of January 1998, the RO requested specific 
information from the veteran regarding the specific traumatic 
incidents that he claimed to have witnessed in Korea, 
including dates, places and the names of other individuals 
involved.

The veteran responded to the RO's letter subsequently in 
January 1998.  He stated that he did not care to answer the 
questions again, and that such information was reported at 
the December 1997 VA examination.  He directed the RO to 
review his records from the VA Medical Center (VAMC) in 
Durham, North Carolina.  

A response from the NPRC in February 1998 indicated that the 
veteran's service personnel records had been destroyed in a 
fire.  

The Board hearing before the undersigned in March 1998 was 
limited to the issues of service connection for the knees on 
appeal at that time, and did not contain testimony on the 
issue of service connection for PTSD.  

Service connection for PTSD was denied by rating action of 
August 1998.  In his NOD, the veteran alleged that he was a 
combat veteran.  In another statement submitted in June 1999, 
he alleged that he built bridges and roads as part of the    
73rd Combat Engineers in Korea.  He alleged that he fought on 
the front lines of Pork Chop Hill and crawled over dead 
bodies.  He also repeated his allegation concerning being 
trapped in a foxhole.  

By a letter of October 2001, the RO requested that the 
veteran identify additional evidence in support of his claim 
for service connection for PTSD.  

In January 2002, the veteran responded that he did not have 
any additional evidence to submit in support of his claim.  

Treatment records from the VAMC/Durham during 2001 and 2002 
note continuing treatment of the veteran for PTSD and 
schizophrenia without further descriptions of alleged 
stressful events in service.  

In February 2002, the RO again informed the veteran of the 
need to submit specific information with regard to his 
claimed stressors.  The veteran did not respond to the RO's 
letter.  

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by wartime service.     38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition; (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If a 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown; 10 Vet. App. 128, 138 (1997).  

Where a current diagnosis of PTSD exists, the sufficiency of 
the asserted inservice stressor is presumed to support the 
diagnosis.  Id. at 144.  Nevertheless, credible evidence that 
the claimed inservice stressor actually occurred is required 
before service connection may be granted.  38 C.F.R. § 
3.304(f). 

With respect to the question of the sufficiency of the 
stressor itself, the following requirements must be met: (1) 
a person must have been exposed to a traumatic event in which 
he experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) his response must have involved intense fear, 
helplessness, or horror.  Cohen, 10 Vet. App. at 141 (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 427-8 (4th ed. 
1994)).

In this case, there is medical evidence that the veteran 
currently suffers from PTSD.  While such diagnosis has not 
been linked to a verified stressor, it has been 
charactherized as "combat-related", presumably on the basis 
of the history as supplied by the veteran.  

What is missing in this case, however, is the 2nd of the 3 
criteria required to establish service connection for PTSD 
under the provisions of 38 C.F.R. § 3.304(f): credible 
supporting evidence that any of the veteran's claimed 
inservice stressors actually occurred.

In this regard, the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary, depending upon whether 
a veteran engaged in "combat with the enemy" in service.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VA must make a specific finding as to whether 
the veteran engaged in combat with the enemy in service.  See 
Gaines v. West, 11 Vet. App. 353, 359 (1998); Cohen; Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, then 
the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b);   38 C.F.R. 
3.304(f); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. 
at 98.  If, however, the VA determines either that a veteran 
did not engage in combat with the enemy, or that he did 
engage in combat, but the alleged stressor is not combat-
related, then his lay testimony by itself is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  See Cohen, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

In this case, the veteran contends exposure to combat, but 
the evidence does not show that he engaged in combat with the 
enemy during his service in Korea.  His DD Form 214 (report 
of service discharge) lists his military occupational 
specialty as an engineer with the 73rd Engineering Battalion.  
Although he received various medals, to include the National 
Defense Service Medal and the Korean Service Medal, there is 
no evidence that he received any award or citation 
specifically indicative of combat service.  Unfortunately, 
his service personnel records were destroyed, but the veteran 
himself has not alleged that he received other awards or 
citations indicative of combat service.  On that evidence, 
the Board finds that the veteran did not engage in combat 
with the enemy in service.  

Under such circumstances, corroboration of the occurrence of 
the veteran's claimed inservice stressful experiences is 
necessary.  In this case, however, the Board finds that the 
record contains no such corroboration.  

The veteran has indicated at various points that he served on 
the front line, crawled over dead soldiers at Pork Chop Hill, 
and was trapped in a foxhole with enemy forces looming above.  
While these events would certainly be considered stressful 
events, the veteran has not provided sufficient information 
for the VA to independently corroborate any such claimed 
inservice stressful experiences.  In this regard, the Board 
notes that the RO sent letters to the veteran in January 1998 
asking for additional information.  The veteran indicated 
that he had already provided such information to VA 
examiners, and did not wish to provide such again.  In 
October 2001, the RO again requested that he identify 
additional evidence in support of his claim for service 
connection for PTSD.  The veteran responded that he did not 
have any additional evidence to submit in support of his 
claim.  The RO made a final request for information in 
February 2002, but the veteran did not respond to the RO's 
letter.  

On that record, and in view of the veteran's failure to 
cooperate by providing specific information that might have 
assisted the VA's attempts to verify his claimed inservice 
stressful experiences, the Board must conclude that there is 
no credible evidence that a claimed stressor (sufficient to 
support a diagnosis of PTSD) actually occurred - an essential 
criterion of 38 C.F.R. 3.304(f).  Without more detailed 
information from which the VA could attempt to verify the 
veteran's
alleged stressors, the Board finds that service connection 
for PTSD must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for arthritis of the right knee is denied.  

Service connection for PTSD is denied.  




	                     
______________________________________________
	THOMAS A. PLUTA
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


